DETAILED ACTION

Response to Arguments
Applicant’s arguments filed March 9, 2022, have been fully considered and are persuasive.  The rejection of claims 1, 5, 7-11, 16, 18, and 19 and the objection to claims 3, 6, 13, 15, and 17 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 5-11, 13, 15-19, and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 3, 5-11, 13, and 15-19, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the controller is configured to repeatedly alternate mutually exclusive operation of the first GCL and the second GCL to prolong a lifespan of one or both of the first GCL and the second GCL.
Regarding claims 21-26, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the first GCL and the second GCL share a common n-contact, the first GCL comprises a first p-contact, and the second GCL comprises a second p-contact.
Regarding claims 27-29, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the controller is configured to operate the second GCL and turn off the first GCL in response to failure of the first GCL.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883